DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 07 May 2021 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “system” claim is not to a process, machine, manufacture, or composition of matter. The claimed element’s “module”, “platform”, “clusters” etc are non-structural limitations, and in light of the specification these are disclosed as being software (e.g., par. 23). A machine must comprise (at least one) structural element/limitations that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (hereinafter “Walker”, 11,394,636) in view of Vadayadiyil Raveendran et al (hereinafter “Vadayadiyil”, 2022/0060431).
As per Claim 1, Walker discloses a method comprising: 
providing an application instance executing on a cloud computing platform including a plurality of regional clouds each associated with a geographic region and connected to one another by a cloud backbone network and by a wide area network WAN that is external to the cloud computing platform and does not include the cloud backbone network, the application instance executing in either a first regional cloud of the plurality of regional clouds or a computing device connected to the first regional cloud (at least Fig. 2; col. 4:30-65; cloud provider network 120 can be formed as a number of regions, where a region is a separate geographical area in which the cloud provider clusters data centers. Each region can include two or more availability zones connected to one another via a private high-speed network, for example, a fiber communication connection. … Customers can connect to availability zones of the cloud provider network via a publicly accessible network (e.g., the Internet, a cellular communication network) by way of a transit center (TC). TCs are the primary backbone locations linking customers to the cloud provider network, and may be collocated at other network provider facilities (e.g., Internet service providers, telecommunications providers) and securely connected (e.g., via a VPN or direct connection) to the availability zones. Each region can operate two or more TCs for redundancy. Regions are connected to a global network which includes private networking infrastructure (e.g., fiber connections controlled by the cloud provider) connecting each region to at least one other region. The cloud provider network may deliver content from points of presence outside of, but networked with, these regions and/or availability zones by way of edge locations and regional edge cache servers); 
providing a first plurality of edge clusters having a first configuration including a first number of the first plurality of edge clusters and first locations of the first plurality of edge clusters in the plurality of regional clouds (at least col. 3:40-4:29; Users can access the cloud provider network 120 via the network 104 to view or manage their data and computing resources, as well as to use websites and/or applications hosted by the cloud provider network 120. The servers 118 can include any network-equipped computing device, for example, web servers, application servers, file servers, database servers, media servers, game servers, proxy servers); 
processing, by the first plurality of edge clusters, requests to access the application instance from a plurality of user endpoints in the WAN (at least col. 5:65-6:25; Fig. 2; load balancer 109 may forward one or more network packets received from a global access point 106 to an instance 112 executing a copy of the packet forwarder code 116. The load balancer 109 may also forward one or more network packets received from an instance 112 to a global access point 106 in the connection path associated with such network packets. In some embodiments, the load balancer 109 is implemented on a physical machine comprising computer hardware and storing load balancer code that, when executed, configures the physical machine to perform the load balancing operations described herein. The instance 112 may provide the compute capacity usable to execute a packet forwarder (e.g., packet forwarder code 116) that can be used to forward a received network packet along an obfuscated network signal path and eventually to the intended destination (e.g., server 118)).
Walker fails to explicitly disclose obtaining, by a computer module, a plurality of L1 values corresponding to latency between the plurality of user endpoints and the plurality of regional clouds; obtaining, by the computer module, a plurality of L2 values corresponding to latency between pairs of regional clouds of the plurality of regional clouds; and selecting, by the computer module, a second configuration of a second plurality of edge clusters according to the plurality of L I values, the plurality of L2 values, and quantities of the requests received from across the geographic regions associated with the plurality of regional clouds, the second configuration including a second number of the second plurality of clusters and second locations of the plurality of edge clusters, wherein one or both of (a) the second number is different from the first number and (b) the second locations are not all identical to the first locations. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Vadayadiyil. Vadayadiyil discloses, in an analogous regional cloud art, identifying latency between both clouds and users, and network latency between various clouds themselves, as well as workload demands, volume of requests and locations of requests, when using an optimization algorithm for an application/microservice configuration (at least Vadayadiyil paragraph 16, 33-35, 42-43). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Vadayadiyil’s teachings with Walker as Walker teaches optimizing access to an object stored across regional clouds for latency (col. 6:20-26), and Vadayadiyil’s seeking to minimize network latencies with respect to other microservices as well as with respect to user distribution, such that a target deployment location may be identified, in part, due to it having a close location (in terms of network latency) to a larger user population while still satisfying legal/compliance requirements and peak usage requirements (par. 33). Vadayadiyil thus teaches that when an application is distributed across clouds in a multi-cloud configuration that additional latencies (such as between clouds) must be taken into consideration even if such latency is on a low latency backbone between regional clouds as described by Walker col. 4:48-65.
As per Claim 2. The method of claim 1, further comprising outputting, by the computer module, a recommendation to implement the second configuration (at least Vadayadiyil paragraph 43; Walker col. 4:3-29).
As per Claim 3. The method of claim 1, wherein selecting the second configuration comprises executing an optimization algorithm with respect to the plurality of L1 values, the plurality of L2 values, and the quantities of the requests received from the geographic regions associated with the plurality of regional clouds (at least Vadayadiyil  paragraph 16, 33-35, 42; identifying latency between both clouds and users, and network latency between various clouds themselves, as well as workload demands, volume of requests and locations of requests, when using an optimization algorithm for an application/microservice configuration).
As per Claim 4. The method of claim 3, further comprising executing the optimization algorithm by evaluating each configuration of a plurality of configurations according to a cost function that is a function of the plurality of L 1 values, the plurality of L2 values, the quantities of the requests received from the geographic regions associated with the plurality of regional clouds, and monetary costs for network usage and computational usage associated with each configuration (at least Vadayadiyil  paragraph 35, 40; edges between the locations may have an associated cost/value which represents the network latency from each location to another location. Microservice deployment optimizer 132 may determine the costs/values based, at least in part, on historical data stored within CMDB 160. Furthermore, microservice deployment optimizer 132 may update the cost/values; microservice deployment optimizer 132 may update the time series based graph at frequent intervals with network latency as the cost/value associated with each edge between the constituent microservices based on a current deployment location of each microservice with the hybrid multi-cloud computing environment of MD System 100).
As per Claim 5. The method of claim 3, wherein executing the optimization algorithm comprises executing the optimization algorithm subject to bounds to obtain the second configuration (at least Vadayadiyil paragraph 43, 15-16; triggering events based on thresholds).
As per Claim 6. The method of claim 5, wherein the bounds include a maximum increase of the second number relative to the first number (at least Vadayadiyil paragraph 43, 15-16; triggering events based on thresholds while considering transfer costs).
As per Claim 7. The method of claim 6, wherein the bounds include a maximum decrease of the second number relative to the first number (at least Vadayadiyil paragraph 43, 15-16; triggering events based on thresholds while considering transfer costs).
As per Claim 8. The method of claim 5, wherein the bounds include a maximum permitted increase in latency experienced by the plurality of user endpoints relative to the first configuration (at least Vadayadiyil paragraph 42-43, 15-16; a triggering event may also include a change (based on determined thresholds) in application performance, especially from the network latency perspective; latency measured on sum).
As per Claim 10. The method of claim 1, further comprising scaling each L1 value according to one or both of a quantity of the requests received and sizes of the requests received from a geographic region corresponding to each L1 value (at least Vadayadiyil paragraph 16, 33-35, 42-43; optimizer factoring in latency with volume and/or data transmitted).
As per Claim 11. The method of claim 1, further comprising: evaluating the second configuration according to one or more validation criteria; and determining that the second configuration satisfies the one or more validation criteria; in response to determining that the second configuration satisfies the one or more validation criteria, one or both of (a) outputting a report of the second configuration and (b) implementing the second configuration (at least Vadayadiyil paragraph 16, 33-35, 42-43; if lower latency/cost are validated/predicted according to optimizer algorithm, reconfigure application).
As per Claim 12. The method of claim 11, wherein the validation criteria is a minimum improvement in overall latency of the second configuration relative to the first configuration (at least Vadayadiyil paragraph 16, 33-35, 42-43; if lower latency/cost are validated/predicted according to optimizer algorithm, reconfigure application).
Claims 13-17, 19-20 do not, in substance, add or define any additional limitations over claims 1-8, 10-12 and therefore are rejected for similar reasons, supra.

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (hereinafter “Walker”, 11,394,636) in view of Vadayadiyil Raveendran et al (hereinafter “Vadayadiyil”, 2022/0060431), further in view of Fedorov (hereinafter “Federov”, 2021/0075729).
Walker and Vadayadiyil fail to disclose further comprising characterizing cacheability of responses provided by the application instance in response to the requests and scaling down the plurality of L2 values according to the cacheability such that an amount of scaling down increases with increase in the cacheability. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Fedorov. Fedorov teaches, in an analogous distribution of network traffic to various cloud region art, accelerating content delivery by storing static cached content on edge servers with less cacheable content on non-edge servers  (at least paragraph 4, 7). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Fedorov’s distribution of network traffic to various cloud regions with Walker and Vadayadiyil as this would enhance Walker and Vadayadiyil’s optimization algorithm to further include the content type in the cost calculations and content placement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443